COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-09-00347-CR

Jeromy Gaddy                              §    From the 16th District Court

                                          §    of Denton County (F-2008-2289-A)

                                          §    May 15, 2014

v.                                        §    Opinion by Justice Gabriel

                                          §    Dissent by Justice Dauphinot

                                          §    (en banc)

The State of Texas                        §    (p)

                         JUDGMENT ON REMAND

      This appeal is on remand from the Court of Criminal Appeals.

      This court has again considered the record on appeal in this case and

holds that there was error in the trial court’s judgment. It is ordered that the

judgment of the trial court is reversed and this case is remanded to the trial court

for further proceedings consistent with this opinion.

                                     SECOND DISTRICT COURT OF APPEALS

                                            /s/ Lee Gabriel
                                     By _________________________________
                                        Justice Lee Gabriel